11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Elmo Fortenberry,                      * Original Proceeding

No. 11-21-00009-CR                           * January 22, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the
proceeding should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the proceeding is dismissed.